DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on February 24, 2020 and October 8, 2020 has been considered by the Examiner

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Witherbee (US 8,575,484).
	Regarding claim 1, Witherbee a method of configuring an electrical device for installation, the method comprising: securing a base ring (60) to a junction box (36), with a ring portion (see figure 2)  of the base ring (60) extending away from a front opening of the junction box (50); providing a finishing ring (64) that is sized to slide telescopically within the ring portion (see figure 2) of the base ring (60); and either of: (a) separately providing a finishing ring assembly (see figure 2)  and the base ring (60) secured to the junction box (36), with the finishing ring assembly (see figure 2)  including the finishing ring (64) with the electrical device (32) secured thereto, so that: the base ring (60) is configured to be installed in a wall structure (190) prior to installing a wall layer (42), with the ring portion (22) of the base ring (60) or a cover (206) arranged over the ring portion providing a guide for a first cutting operation to open the wall layer (42) for access to the front opening of the junction box (see figures 8 and 9); and the finishing ring (64) is configured to be installed into and telescopically adjusted relative to the ring portion of the base ring (60; column 4 lines 1-6), after the first cutting operation, to align the electrical device (32) with the front opening of the junction box (36, see figure 10) and to cause one or more tabs (166) that are coupled to the finishing ring (64) to bear on an exterior surface of the wall structure and thereby urge the junction box towards the wall layer (see figure 13); and (b) providing a base ring assembly (see figure 2) that includes the finishing ring (64) secured to the base ring (60) and the junction box (36), with the finishing ring (64) in a retracted configuration relative to the ring portion of the base ring (see figure 8), so that: the base ring assembly (see figure 2) is configured to be installed in the wall structure prior to installing the wall layer (see figure 8); the finishing ring (64) is configured to be telescopically extended relative to the ring portion of the base (60), after a second cutting operation to open the wall layer (42) for access to the front opening of the junction box (see figure 9), with the ring portion of the base ring or the cover (206) providing a guide for the second cutting operation; and the finishing ring (64) is configured to be telescopically adjusted towards to the junction box, after being telescopically extended, to cause the one or more tabs to bear on an exterior surface of the wall layer and thereby urge the junction box towards the wall layer (column 4 lines 1-6).
	Regarding claim 2, Witherbee discloses the method, further comprising: securing the cover (206) to block the front opening of the junction box (36) so that the wall layer (84) can be installed over the cover (column 7 lines 28-32); wherein the cover (206) is configured to be removed after either of the first or second cutting operations to allow installation of the finishing ring into the ring portion of the base ring or installation of an electrical device into the finishing ring, respectively.
	Regarding claim 3, Witherbee discloses the method, wherein the one or more tabs (166) are configured to be attached to the finishing ring (64) after the second cutting operation (see figure 2).
Regarding claim 4, Whiterbee discloses the method, wherein the one or more tabs (166) are configured to be attached to the finishing ring (64) before the second cutting operation and to be adjusted after telescopically extending the finishing ring (64) relative to the ring portion of the base (60) to extend to bear on the exterior surface of the wall layer (column 7 lines 40-58)
	Regarding claim 8, Whiterbee discloses the method, wherein a front lip of the finishing ring (64) is flush with or retracted past a front lip of the ring portion of the base ring (60) toward the junction box when the finishing ring is in the retracted configuration (see figure 1).
Regarding claim 9, Whiterbee discloses the method, wherein the finishing ring (64) extends into the junction box (50) by half or less of a total depth of the finishing ring when the finishing ring is in the retracted configuration (see figure 1).
Regarding claim 10, Whiterbee discloses the method, wherein the finishing ring (64) extends into the junction box (50) by one half inch or less when the finishing ring is in the retracted configuration (see figure 1).
Regarding claim 11, Whiterbee discloses the method, wherein the finishing ring (64) is configured to be telescopically extended relative to the ring portion (60), after the first or second cutting operations, to be spaced apart from the ring portion of the base ring in an extension direction (see figures 9 and 10).
Regarding claim 12, Whiterbee discloses a method of configuring an electrical device (36) for installation, the method comprising: securing a plate portion (60) of a base ring to a junction box (64), with a ring portion of the base ring extending away from the a front opening of the junction box (36, see figure 1); securing an electrical device (32) to a finishing ring as part of a finishing ring assembly (64), the finishing ring (64) being sized to slide telescopically within the ring portion of the base ring (column 4 lines 1-6) ; securing the finishing ring assembly (64) to the base ring (60) and the junction box in a single assembly, so that: the single assembly is configured to be installed in a wall structure (190) prior to installing a wall layer (42), with the ring portion or a cover (206) for the electrical device (32) providing a guide for a cutting operation to open the wall layer (42) for access to the front opening of the junction box (see figure 9); and the finishing ring (64) is configured to be telescopically adjusted relative to the ring portion of the base ring (column 4 lines 1-6), after the cutting operation: to extend the finishing ring (64) and the electrical device (32) toward an exterior surface of the wall layer (42); and subsequently, to telescopically adjust the finishing ring (64) towards the junction box to cause one or more outward extensions (166) on the finishing ring (64) to bear on the exterior surface of the wall layer and thereby urge the junction box towards the wall layer (see figure 13).
Regarding claim 13, Whiterbee discloses the method, further including: securing the cover (206) to the base ring (60) as part of the single assembly so that a wall layer (42) can be installed over the cover (206); wherein the cover (206) is configured to be removed after the cutting operation to allow telescopic adjustment of the finishing ring (see figures 9-13).
Regarding claim 14, Whiterbee discloses the method, wherein the one or more outward extensions on the finishing ring (64) are configured as one or more tabs (166) that are configured to be attached to the finishing ring (64) after the finishing ring is extended toward the exterior surface of the wall layer (62).
Regarding claim 15, Whiterbee discloses the method, wherein the one or more outward extensions (166) on the finishing ring (64) are configured to be moved from a retracted configuration to an extended configuration after the finishing ring is extended toward the exterior surface of the wall layer (see figures 9-13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Witherbee (US 8,575,484) in view Johnson et al (US 7,531,743; hereinafter Johnson).
Regarding claim 5, Whiterbee discloses the claimed invention except for the finishing ring being configured to be telescopically adjusted relative to the ring portion of the base ring by rotating one or more threaded fasteners that extend from the finishing ring to the base ring to cause the finishing ring to move in an axial direction defined by the one or more threaded fasteners.   Johnson teaches a method for configuring an electrical device having a base ring (12) secure to a junction box (18) and a finishing ring (14) , wherein the finishing ring (14) is configured to be telescopically adjusted relative to the ring portion of the base ring (12) by rotating one or more threaded fasteners (40) that extend from the finishing ring (14) to the base ring (12) to cause the finishing ring (14) to move in an axial direction defined by the one or more threaded fasteners (40; column 6 lines 22-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to Witherbee’s with a finishing ring configured to be telescopically adjusted relative to the ring portion of the base ring by rotating one or more threaded fasteners as taught by Johnson to provide means for facilitating the movement between the finishing ring and the base ring.
Regarding claim 6, the modified Whiterbee discloses the method, wherein the one or more threaded fasteners (40; as taught by Johnson) are configured to extend from the finishing ring into one or more threaded sleeves within an interior volume of the junction box; and wherein rotation of the one or more threaded fasteners (40; as taught by Johnson) to adjust the finishing ring relative to the ring portion does not extend the one or more threaded fasteners past the one or more threaded sleeves within the junction box (see figure 18 of Johnson).
Regarding claim 7, the modified Whiterbee discloses the method, wherein the one or more threaded fasteners (40; as taught by Johnson) electrically bond the finishing ring to the ring portion of the base ring with the finishing ring in the retracted configuration and a fully extended configuration (as taught by Johnson).
Regarding claim 16, Whiterbee discloses the claimed invention except for the finishing ring being configured to be telescopically adjusted relative to the ring portion by rotating one or more threaded fasteners to cause the finishing ring to move in an axial direction defined by the one or more threaded fasteners.   Johnson teaches a method for configuring an electrical device having a base ring (12) secure to a junction box (18) and a finishing ring (14) , wherein the finishing ring (14) is configured to be telescopically adjusted relative to the ring portion (12) by rotating one or more threaded fasteners (40) to cause the finishing ring (14) to move in an axial direction defined by the one or more threaded fasteners (40; column 6 lines 22-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to Witherbee’s with a finishing ring configured to be telescopically adjusted relative to the ring portion by rotating one or more threaded fasteners as taught by Johnson to provide means for facilitating the movement between the finishing ring and the base ring.
Regarding claim 17, the modified Whiterbee discloses the method, wherein the one or more threaded fasteners (40; as taught by Johnson) extend along the outside of the finishing ring (14)to engage one or more threaded sleeves within an interior volume of the junction box (50); and wherein rotation of the one or more threaded fasteners (40; as taught by Johnson) to adjust the finishing ring relative to the ring portion does not extend the one or more threaded fasteners past the one or more threaded sleeves within the junction box (see figure 18 of Johnson).
Regarding claim 18, the modified Whiterbee discloses the method, further comprising: threadedly securing the one or more threaded sleeves (40; as taught by Johnson) to the base ring.
Regarding claim 19, the modified Whiterbee discloses the method, wherein securing the finishing ring assembly (64 or 504) to the base ring (540) includes electrically bonding the finishing ring to the base ring via the one or more threaded fasteners (40; as taught by Johnson).
Regarding claim 20, the modified Whiterbee discloses the method, wherein at least one of the one or more threaded sleeves (as taught by Johnson) is configured as a blind nut.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Korcz (US 10,263,403), Ungerman  (US 6,953,894), McShane (US 5,117,996) and Taylor (US 4,634,015) disclose an adjustable electrical wall mount ring.
	
Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.


May 20, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848